Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1989, which assessed TSR Consulting Services, Inc. for additional unemployment insurance contributions.
The record supports the determination that the computer consultants engaged by TSR Consulting Services, Inc. (hereinafter TSR) were its employees and not independent contractors. The contract agreements the consultants signed with TSR restricted their activities with TSR’s clients, they were required to keep time sheets and were paid by TSR, and TSR alone solicited the clients who were to be serviced by the consultants (see, Matter of Gentile Nursing Servs. [Roberts], 65 NY2d 622). The powers reserved by TSR sufficiently established the necessary direction and control for the consultants to be considered employees and therefore there is substantial evidence to support the Unemployment Insurance Appeal Board’s determination (see, Matter of Concourse Ophthalmology Assocs. [Roberts], 60 NY2d 734, 736). TSR’s remaining contentions have been addressed and found lacking in merit.
Decision affirmed, without costs. Kane, J. P., Weiss, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.